IN THE MATTER OF THE                               IN THE COURT OF APPEALS
APPLICATION TO RESIGN FROM                          OF MARYLAND
THE PRACTICE OF LAW OF
PETER WOODBURY RAND
                                                   Misc. Docket AG No. 69
                                                   September Term, 2018


                                              ORDER

        UPON CONSIDERATION of the Application to Resign from the Practice of Law of

Peter Woodbury Rand and the response of Bar Counsel thereto, it is this 3rd day of April,

2019;

        ORDERED, by the Court of Appeals of Maryland, that the resignation of Peter

Woodbury Rand from the Bar of the State of Maryland is hereby accepted; and it is further

        ORDERED, that the Clerk of this Court shall remove the name Peter Woodbury Rand

from the register of attorneys in the Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.




                                                           /s/ Clayton Greene Jr.
                                                           Senior Judge